Citation Nr: 1016198	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Evaluation of residuals of right shoulder surgery with 
degenerative joint disease of the glenohumeral joint and 
surgical scars, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from October 1981 
to March 1982, from December 1982 to November 1991, and from 
February 2003 to March 2006. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, sent under cover letter from the RO in 
Denver, which retains jurisdiction over the claims file.

The Veteran also initiated an appeal regarding a rating in 
excess of 20 percent for service-connected low back 
disability.  However, he specified on the VA Form 9 that he 
was only appealing the two issues listed on the title page 
above.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for a 
right shoulder disability, the Board characterized the claim 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).   The claim for a higher initial 
rating for a right shoulder disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Bilateral shin splints are related to service.  


CONCLUSION OF LAW

Bilateral shin splints were incurred in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  38 C.F.R. § 3.303.

Here, there is no dispute regarding the presence of shin 
splints in service.  Service treatment records reveal 
treatment for chronic shin splints in February 1989, which 
were noted to have had onset three years prior.  The Veteran 
filed his claim in July 2005, prior to his discharge.  
Continuity of symptomatology is therefore not at issue.  The 
RO denied the claim because the June 2006 VA examiner 
described the shin splints as "currently asymptomatic."  
However, the examiner did include a diagnosis of shin 
splints.  More importantly, he described pain that was 
chiefly centered just slightly lateral to the anterior most 
aspect of the tibia.  Although he noted that the Veteran did 
not have pain to a significant degree at the time of the 
examination, describing it as mild, he also noted that the 
Veteran is "never pain free with respect to the shin 
splints."  

In sum, the examiner's description of the condition as 
asymptomatic is clearly in error, as he described specific 
symptoms in the report that are currently and persistently 
present.  The examiner did not report any finding that would 
discount or call into question the Veteran's report of his 
symptoms.  While an examiner's conflicting language may be a 
reason to return the examination for clarification, it is not 
a basis for denial of the claim.  However, in this case, the 
Board is satisfied as to the examiner's intent, and 
additional development is not necessary.  The Board concludes 
that the Veteran had shin splints in service, which were 
shown to be chronic, and he currently has symptomatology 
attributed to the same diagnosis.  As such, service 
connection for bilateral shin splints is in order. 

ORDER

Service connection for bilateral shin splints is granted.


REMAND

The Veteran's right shoulder is currently evaluated under the 
diagnostic code governing limitation of motion.  However, 
recent evidence, including an October 2007 letter from a 
medical assistant reveals that the Veteran's private 
physician had reviewed results of recent x-rays showing that 
the AC joint was separated.  Apparently, the Veteran 
underwent surgery in February 2006 (resected or shaved 
clavicle).  A May 2006 physical therapy note reveals that the 
Veteran was having difficulty with active throwing motions.  
The diagnosis was chronic impingement syndrome.  A January 
2007 physical therapy note reveals that the Veteran does not 
have the stability to be able to perform heavy weights 
overhead due to AC joint separation.  An April 2006 
outpatient note reveals that the Veteran had severe pain 
lifting 20 pounds over his head and was felt not to be 
progressing as expected.  

Thus, the evidence suggests that the Veteran may have the 
functional equivalent of malunion of the humerus under 
Diagnostic Code 5202, and possibly nonunion or recurrent 
dislocation.  However, the most recent VA examination in June 
2006 does not address this symptomatology.  

If an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the current severity of his 
right shoulder disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  

*	In addition to conducting a thorough 
examination, the examiner should 
specifically address the evidence 
indicating a separated shoulder at 
the scapulohumeral joint, in terms of 
the rating criteria, to include any 
malunion, non-union, and instability.  
The presence or absence of painful 
surgical scars should be noted.

2.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


